           Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    EDUARDO A. SAENZ, on behalf of
    himself and all others similarly
    situated,

    Plaintiffs,

    v.                                         Civil Action No. 1:18-cv-04718-JPB

    OLD DOMINION FREIGHT LINE,
    INC.,

    Defendant.

     JOINT MOTION FOR APPROVAL OF NOTICE OF LAWSUIT FORM
                   AND DISTRIBUTION METHOD

          The parties were unable to reach agreement on the language and distribution

method for the Notice of Lawsuit to putative FLSA collective members.

Accordingly, on June 28, 2019, Plaintiff submitted his proposed Notice of Lawsuit.

(ECF No. 76-1.)1 This joint motion outlines each of the disputed issues and provides

Defendant’s and Plaintiff’s positions to each issue. The parties respectfully request

that the Court rule on each area of dispute.

          (1)     Explanation of the Contingency Fee Arrangement.




1
  Plaintiff resubmits his proposed Notice of Lawsuit with one minor modification to
the relevant time period as Exhibit A. The Relevant Time Period should be October
11, 2015 through December 31, 2018, instead of through the pendency of this action.
                                           1
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 2 of 16




      Old Dominion’s Objection: Plaintiff’s inclusion of information about the fee

arrangement that might exist between a putative collective member and his or her

lawyer is unnecessary and inappropriate.        The eventual business arrangement

negotiated between one client and counsel should have nothing to do with the

distribution of collective action notice and the decision of whether another individual

putative collective action member should exercise the right to file or join a lawsuit

under the FLSA. Collective action notice was never intended to be a mass marketing

exercise for law firms striving to build a revenue model by waiving upfront costs for

potential clients. Rather, putative collective members should opt in to a lawsuit

based upon the allegations of a suit, not to join a “risk free” lawsuit. See Dekeyser

v. ThyssenKrupp Waupaca, Inc., 2008 WL 5263750, at *5 (E.D. Wis. Dec. 18, 2008)

(holding that notice was essentially a retainer agreement and providing: "As I see no

reason why such a provision designating counsel should be included in a notice

under sec. 216(b) in the first place, I will order it removed.")

      Plaintiff’s Response: The Notice of Lawsuit sent to the putative FLSA

Collective should include language regarding Plaintiff’s Counsel’s contingency fee

arrangement. First, court-authorized notices routinely include similar language.

See, e.g., Florence v. Deli Mgmt., Inc., No. 1:18-cv-4303-SCJ, 2019 WL 964316

(N.D. Ga. Jan. 10, 2019); Order, Littlefield v. Legacy Flooring LW, LLC, Case No.

2:18-cv-025350MSN-cgc (W.D. Tenn. Mar. 5, 2019) (granting court-authorized


                                           2
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 3 of 16




notice with contingency fee arrangement language); Miller v. FleetCor Tech. Op.

Co., No. 1:13-CV-02403-SCJ, 2014 WL 12543337 (N.D. Ga. Apr. 8, 2014) (same).

This is because one of the most frequently asked questions from an individual

considering whether to file or join a lawsuit is: “Do I have to pay anything?” This

information is necessary for the putative collective member to make an informed

decision about whether to join or not join the case. Second, there is simply no

prejudice to Defendant in informing putative collective members about something

that aids them in the decision-making process and is factually accurate, i.e., that

Plaintiffs’ counsel is handling the case on a contingency fee basis.

      (2)    Notice Period Length.

      Old Dominion’s Objection: A notice period of 45 days, rather than the 60 days

that Plaintiff proposes, is sufficient to allow Plaintiff to distribute notice and for

recipients of that notice to exercise their right to opt into this litigation, should they

wish to join the lawsuit. See Sperling v. Hoffman-LaRoche, Inc., 118 F.R.D. 392,

417 (D.N.J. 1988) (45 days), aff’d on other grounds, 862 F.2d 439 (3d Cir. 1988),

aff’d 493 U.S. 165 (1989); Baden-Winterwood v. Life Time Fitness, 2006 WL

2225825, at *3 (S.D. Ohio Aug. 2, 2006) (noting that “60 days is too long and would

needlessly delay the litigation”); Carmody v. Florida Ctr. For Recovery, Inc., 2006

WL 3666964, at *4 (S.D. Fla. Nov. 8, 2006) (45 days); White v. Osmose, Inc., 204

F.Supp.2d 1309, 1318 (M.D. Ala. 2002) (45 days); Torres v. CSK Auto, Inc., 2003


                                            3
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 4 of 16




U.S. Dist. LEXIS 25092 (W.D. Tex. 2003) (45 days). Further, Plaintiff filed this

case on October 11, 2018, has submitted opt-in consent forms for 12 people,

presumably having undertaken some measures of informal notice during the

interim.2 Having clearly notified numerous putative collective members of the

litigation and the possibility that they might join in his cause, Plaintiff’s request for

60 more days is excessive. Forty-five days should be sufficient to allow putative

collective members to receive notice, complete the simple forms necessary to opt-

in, return them to Plaintiff’s counsel, and permit Plaintiff’s counsel ample time to

file them.

      Plaintiff’s Response: The FLSA notice period should be 60 days. Courts have

recognized that a shorter notice period risks spawning more litigation or motion

practice to assert claims of untimely plaintiffs. See, e.g. Davenport v. Charter

Commc’ns., LLC, No. 12-00007, 2014 WL 12799427 (E.D. Mo. Oct. 17, 2014)

(Doc. 298) (permitting twenty-five untimely consents to join in case with 60-day

notice period). Avoiding unnecessary motion practice and preserving judicial

resources to allow the case to maintain a path toward adjudication of the merits

justify a 60-day notice period.


2
 Old Dominion is in possession of multiple letters sent by Plaintiff’s counsel to
putative collective members after Plaintiff filed this lawsuit and before the Court
ruled on his motion for conditional certification, each seeking the recipient’s
involvement in the case. Because this is a joint submission, Old Dominion has not
attached the letters as an exhibit. It would submit them upon this Court’s request.
                                           4
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 5 of 16




      Additionally, 60-day opt-in periods, or longer, have been approved repeatedly

by this District and other courts within this Circuit, often over defendants’ requests

to limit opt-in periods to 45 days. See, e.g., Florence v. Deli Mgmt., Inc., No. 1:18-

cv-4303-SCJ, 2019 WL 964316, at *4 (N.D. Ga. Jan. 10, 2019) (approving 85-day

opt-in period); Sellers v. Sage Software, Inc., No. 1:17-CV-03614-ELR, 2018 WL

5631106, at *17 (N.D. Ga. May 25, 2018) (noting that a 60-day notice period is

typical within the Northern District of Georgia); Murphy v. Ajinomoto Windsor, Inc.,

No. 1:15-120, 2017 WL 1194455, at *5 (E.D Mo. Mar. 30, 2017) (approving 90-day

opt-in period where defendant contended that a 45-day period was more

appropriate); Emily v. Raineri Constr., LLC, No. 4:15CV282 RLW, 2015 WL

7429993, at *5 (E.D. Mo. Nov. 20, 2015) (approving 60-day opt-in period “where

Defendants are a local, not a national company”); Miller v. FleetCor Tech. Op. Co.,

No. 1:13-CV-02403-SCJ, 2014 WL 12543337, at *10 (N.D. Ga. Apr. 8, 2014)

(approving 85-day opt-in period); Stevenson v. Great Am. Dream, Inc., No. 1:12-

CV-3359-TWT, 2013 WL 4217128, at *3 (N.D. Ga. Aug. 14, 2013) (approving a

60-day opt-in period despite the defendant’s objections on the grounds that a “60-

day opt-in period[] is consistent in all material respects with notices that have been

approved in other cases” with the Northern District of Georgia) (citations omitted));

Alexander v. CYDCOR, Inc., No. 1:11-CV-015780SCJ, 2012 WL 1142449, at *9

(N.D. Ga. Apr. 6, 2012) (approving 60-day opt-in period); Simmons v. Enterprise


                                          5
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 6 of 16




Hldgs., Inc., No. 4:10-625, 2011 WL 855669 (E.D. Mo. Mar. 24, 2011) (Doc. 50)

(finding class notice shall include 90-day opt-in period).

      Finally, the fact that 12 people joined this case prior to court-authorized notice

should not shorten the notice period from 60 to 45 days, as Defendant suggests.

First, it would be unfair to punish the putative collective with a shortened notice

period simply because Plaintiff met his burden of showing that others desired to opt-

in, as Defendant argued and this Court agreed Plaintiff had to do in order to prevail

on a motion for conditional certification. (See ECF No. 71 at 10 (citing Dybach v.

Fla. Dep’t of Corr., 942 F.2d 1562, 1567–68 (11th Cir. 1991)). Second, courts

across the country have found that such informal advertisement letters are

permissible unless the letters contradict a court notice, is misleading, or improper.

See, e.g., Heibel v. U.S. Bank Nat’l Ass’n, 2012 WL 4463771, at *6 (S.D. Ohio Sept.

27, 2012); see also Ruggles v. WellPoint, Inc., 591 F. Supp. 2d 150, 164 (N.D.N.Y.

2008). This is because lawyer advertising is constitutionally protected commercial

speech. Shapero v. Ky. Bar Ass’n, 486 U.S. 466, 472 (1988) (citing Bates v. State

Bar of Ariz., 433 U.S. 350 (1977)). Plaintiff’s advertisement letters—sent to a tiny

fraction of the putative collective—provides no justification for an abbreviated

notice period for the entire collective.

      (3)    Manner of Notice Distribution.




                                           6
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 7 of 16




      Old Dominion’s Objection: Plaintiff should distribute notice via U.S. mail

only. Plaintiff’s proposed distribution manner is excessive, inappropriately intrusive

and goes far beyond the well-established requirements for providing potential class

members with “the best notice practicable under the circumstances.” Fed. R. Civ. P.

23(c)(2). It is well established that first-class mail is an adequate means, and indeed

the preferred method, of providing potential class members with “accurate and

timely notice concerning the pendency of the collective action.” Hoffmann-La

Roche, Inc., 493 U.S. at 170; see also Dillow v. Home Care Network, Inc., 2017 WL

2418738, at *6 (S.D. Ohio June 5, 2017) (noting that “Courts generally approve only

a single method for notification, unless there is a reason to believe that method is

ineffective” and ordering Notice be sent via first-class mail only).

      Further, Plaintiff’s request to send notice by email and text message should

be denied. As a threshold matter, Old Dominion does not require employees to

provide it personal email addresses. To the extent Old Dominion has email addresses

for certain employees, using that information for purposes of sending notice is

improper and unnecessary. As the court explained in Reab v. Electronic Arts, Inc.,

when ordering notice by U.S. Mail only:

            [E]lectronic communication inherently has the potential to be
            copied and forwarded to other people via the internet with
            commentary that could distort the notice approved by the Court.
            Electronic mail heightens the risk that the communication will be
            reproduced to large numbers of people who could compromise
            the integrity of the notice process. In addition, email messages

                                          7
        Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 8 of 16




            could be forwarded to nonclass members and posted to internet
            sites with great ease. First class mail ensures, at the outset, that
            the appropriately targeted audience receives the intended
            notification and maximizes the integrity of the notice process.

214 F.R.D. 630, 631 (D. Colo. 2002). Judge Kollar-Kotelly echoed similar concerns

in Freeman v. MedStar Health Inc., explaining that the court was “wary of…the

attendant invasion of privacy entailed by providing email addresses to Plaintiffs’

counsel,” and required “Plaintiffs [to] further explain (a) what information would be

included in the text of any email, to which the proposed notice and opt-in form would

be attached and (b) security mechanisms to ensure that the notice itself is not

compromised by virtue of distribution by email.” 187 F. Supp. 3d 19, 33 (D.D.C.

2016); see also, Vinsant v. MyExperian, Inc., 2018 WL 3313023, at *6 (W.D. Ark.

2018) (rejecting request to distribute notice via email, finding “plaintiffs have

presented no circumstances indicating an unusual amount of difficulty in locating

the putative members”); Olsen v. Clay Cty., Arkansas, 2018 WL 6004660, at *2

(E.D. Ark. 2018) (holding plaintiff’s “request to send notice by email and text

messages and to send reminder notices by email and text messages is denied without

prejudice to avoid redundant notice and any conduct that could be interpreted as an

endorsement of the lawsuit”); Teramura v. Walgreen Co., 2013 WL 12171862, at

*4 (W.D. Ark. 2013) (“The Court sees no reason why distribution of the Notice by

first-class mail would be insufficient. Therefore, it will deny plaintiffs’ request to

communicate with potential plaintiffs by telephone, email, or website.”).

                                          8
           Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 9 of 16




         Further courts frequently restrict notice to U.S. Mail only and hold that notice

via text message intrudes on individual privacy. See, e.g., McCoy v. RP, Inc., 2015

WL 6157306, at *5 (D.S.C. 2015) (denying request for text message notice); Stickle

v. SCI Mkt. Support Ctr., LP, 2009 WL 3241790, at *7 (D. Ariz. 2009) (“[S]upplying

the attorneys in this case with the phone numbers of thousands of Defendants’

current and former employees seems like a needless intrusion into the privacy of

these individuals and their families.”). Production of phone numbers also raises

concerns about inconsistent and potentially improper telephonic communications

about the notice between potential opt-ins and Plaintiffs’ counsel or others. See

Alderoty v. Maxim Healthcare Servs., Inc., 2015 WL 5675527, at *14 (D. Md. 2015)

(denying request for phone numbers and noting that “telephone notification runs the

risk that certain Notice Recipients will receive information about the case that differs

in some way from the contents of the Notice”); Butler v. DirectSAT USA, LLC, 876

F. Supp. 2d 560, 575, fn.17 (D. Md. April 10, 2012) (denying request for phone

numbers where plaintiffs did not show “special need” for the information). As such,

the Court should limit to notice to U.S. Mail only.

         Plaintiff’s Response: The Notice of Lawsuit should be distributed via U.S.

mail, email, and text message.3 To advance the remedial purposes of the FLSA,

notice must be disseminated in a way that “increas[es] the likelihood that all potential


3
    Plaintiff submits proposed language for text message notice as Exhibit B.

                                             9
       Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 10 of 16




opt-in plaintiffs will receive” it. Hussein v. Capital Bldg. Servs. Grp., Inc., 152 F.

Supp. 3d 1182, 1198 (D. Minn. 2015). This is because any delay in locating putative

collective members “runs the risk of creating statute-of-limitations issues for

potential opt-in plaintiffs.” Florence v. Deli Mgmt., Inc., No. 1:18-cv-4303-SCJ,

2019 WL 964316, at *4 (N.D. Ga. Jan. 10, 2019) (permitting notice via U.S. mail

and email). For this reason, “[c]ourts have frequently required the dissemination of

notice in several forms to ensure that potential plaintiffs receive notice in a timely

and efficient matter.” Id. Alternative dissemination to U.S. mail is routinely

approved even where mail notification may be effective. See Schear v. Food Scope

Am, Inc., 297 F.R.D. 114, 129 (S.D.N.Y. 2014) (“Courts routinely approve requests

to post notice on employee bulletin boards and in other common areas, even where

potential members will also be notified by mail.” (citation omitted)).

      This court and others regularly adopt the three forms of notice Plaintiffs

propose. See Reichert v. Hoover Foods, Inc., No. 1:16-cv-4575-WSD, 2017 WL

5591275, at *6 (N.D. Ga. Nov. 21, 2017) (permitting email notice); Miller v.

FleetCor Tech. Op. Co., No. 1:13-CV-02403-SCJ, 2014 WL 12543337, at *7 (N.D.

Ga. Apr. 8, 2014) (permitting email notice); Alexander v. CYDCOR, Inc., No. 1:11-

CV-01578-SCJ, 2012 WL 1142449, at *9 (N.D. Ga. Apr. 6, 2012) (permitting email

notice); see also Miller v. MV Transport., Inc., No. 1:18-CV-538-RP, 2019 WL

2366467, at *1 (W.D. Tex. June 4, 2019) (permitting text message notice);


                                         10
       Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 11 of 16




MacDonald v. Covenant Testing Tech., LLC, No. 18-cv-02290-NRN, 2019 WL

1755282, at *7 (D. Colo. Apr. 18, 2019) (permitting text message notice); Kidwell

v. Ruby IV, LLC, No. 18-2052, 2019 WL 219850, at *6 (E.D. La. Jan. 16, 2019)

(permitting text message notice); Florence, 2019 WL 964316, at *4 (permitting

email notice).

      These three forms should be adopted here.

      (4)    Issuance of a Reminder Notice.

      Old Dominion’s Objection: Plaintiff also asks this Court to approve another

communication to potential opt-ins through the sending of a “reminder notice.” Old

Dominion objects to this request because Plaintiff has not demonstrated any reason

for sending yet another form of notice to putative collective members. Like sending

notice via email and text message, allowing for an additional mailing would only

unnecessarily pressure and harass individuals who already may have made an

affirmative decision not to join this case, and could be incorrectly construed by

potential opt-ins as judicial endorsement of the merits of this case. The reminder

notice that Plaintiff proposes is simply a device intended to stir up -- through

persistence if not harassment -- more interest in the litigation, which again has been

pending for 271 days with no attempts by any party to obscure its existence.

       As the Supreme Court has instructed, however, “[i]n facilitating notice, the

Court must avoid communicating to absent class members any encouragement to


                                         11
          Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 12 of 16




join the suit or any approval of the suit on its merits.” Hoffmann-La Roche, Inc.,

493 U.S. at 168-69. For this reason, federal courts routinely deny requests to send

reminder notices. See, e.g., Witteman v. Wisconsin Bell, Inc., 2010 WL 446033, at

*3 (W.D. Wis. 2010) (“the reminder is unnecessary and potentially could be

interpreted as encouragement by the court to join the lawsuit”); Smallwood v. Illinois

Bell Tel. Co., 710 F. Supp. 2d 746, 753-54 (N.D. Ill. 2010) (“[A] reminder is

unnecessary and potentially could be interpreted as encouragement by the Court to

join the lawsuit.”) (internal quotation marks omitted); Knispel v. Chrysler Group

LLC, 2012 WL 553722, at *8 (E.D. Mich. 2012) (“[R]eminder notice is unnecessary.

The purpose of the notice is to inform potential opt-in Plaintiffs of their rights. Once

they receive that information, it is their responsibility to act as they see fit.”) (internal

quotation omitted); Hardesty v. Kroger Co., 2016 WL 3906236, at *2 (S.D. Ohio

2016) (denying reminder; “Courts should be hesitant to authorize duplicative notice

because it may unnecessarily ‘stir up litigation’ or improperly suggest the Court’s

endorsement of [the] claims.”) Accordingly, this Court should deny Plaintiff’s

request to send a reminder notice.

         Plaintiff’s Response: The Court should also approve a reminder notice be sent

twenty-one (21) days prior to the end of the notice period.4 Because U.S. Mail and


4
    Plaintiff submits a proposed reminder notice as Exhibit C.



                                             12
       Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 13 of 16




email at times do not reach the ultimate intended recipient, a reminder notice ensures

that the notice to the putative collective members achieves it maximum potential

reach. In these cases, it is inevitable that many individuals will not open or receive

the notice the first time it is sent or will lose it or throw it away. A reminder notice

gives them another opportunity to join if they choose to do so. If they do not want

to join, they can simply disregard it. This Court and others around the country have

authorized use of reminder notices for FLSA actions such as this one. See Florence

v. Deli Mgmt., Inc., No. 1:18-cv-4303-SCJ, 2019 WL 964316, at *4 (N.D. Ga. Jan.

10, 2019); Miller v. FleetCor Tech. Op. Co., No. 1:13-CV-02403-SCJ, 2014 WL

12543337, at *7 (N.D. Ga. Apr. 8, 2014); Kidd v. Mathis Tire & Auto Serv., Inc.,

No. 2:14-cv-02298-JPM-dkv, 2014 WL 4923004, at *3 (W.D. Tenn. Sept. 18, 2014)

(“In order for the FLSA to serve its remedial function, putative class members must

actually become aware of their right to opt in.”); Rhodes v. Truman Med. Ctr., Inc.,

No. 4:13-CV-00990-NKL, 2014 WL 4722285, at *5 (W.D. Mo. Sept. 23, 2014);

McKeen-Chaplin v. Provident Sav. Bank, No. 2:12-cv-03035-GEB-JFM, 2013 WL

4056285, at *8 (E.D. Cal. Aug. 12, 2013) (permitting reminder notice and noting

“numerous courts” in the Ninth Circuit have approved them); Collado v. J. & G.

Transp., Inc., No. 14-80467-CIV, 2014 WL 5390569, at *6 (S.D. Fla. Oct. 23, 2014)

(“[Reminder notice] will ensure that putative class members are aware of their rights

and the time within which to exercise those rights.”); Holliday v. J S Exp. Inc., No.


                                          13
       Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 14 of 16




4:12CV01732 ERW, 2013 WL 2395333, at *9 (E.D. Mo. May 30, 2013); Morris v.

Lettire Const., Corp., 896 F. Supp. 2d 265 (S.D.N.Y. 2012) (“Given that notice

under the FLSA is intended to inform as many potential plaintiffs as possible of the

collective action and their right to opt-in, we find that a reminder notice is

appropriate”); Helton v. Factor 5, Inc., No. C 10-04927 SBA, 2012 WL 2428219, at

*7 (N.D. Cal. June 26, 2012) (allowing reminder postcard to be sent to potential

plaintiffs 30 days before the deadline for opting in to the action”).

      This Court should authorize a reminder notice here as well.

      Respectfully submitted this the 9th day of July, 2019.

NICHOLS KASTER, PLLP                                 SEYFARTH SHAW, LLP

/s/Rachhana T. Srey                                  /s/ Brett C. Bartlett
Rachhana T. Srey*                                    Brett C. Bartlett
Minnesota Bar No. 0340133                            Georgia Bar No. 040510
srey@nka.com                                         bbartlett@seyfarth.com
Caroline E. Bressman*                                Katherine M. Smallwood
Minnesota Bar No. 0400013                            Georgia Bar No. 68979
cbressman@nka.com                                    ksmallwood@seyfarth.com
80 S. 8th Street                                     Ariel D. Fenster
Minneapolis, MN 55402                                Georgia Bar No. 420858
T: (612) 256-3200                                    afenster@seyfarth.com
F: (612) 215-6870                                    1075 Peachtree St., N.E.,
                                                     Ste. 2500
*Admitted pro hac vice                               Atlanta, GA 30309-3958
                                                     T: (404) 885-1500
SMITH LAW, LLC                                       F: (404) 892-7056

/s/ Louise N. Smith                                  Counsel for Defendant
Louise N. Smith
Georgia Bar No. 131876
louise@smithlaw-llc.com

                                          14
       Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 15 of 16




William J. Smith
Georgia Bar No. 710280
william@smithlaw-llc.com
3611 Braselton Highway
Suite 202
Dacula, GA 30019
T: (678) 889-2898
F: (844) 828-5615

Attorneys for Named Plaintiff
and the Collective Class




                                     15
      Case 1:18-cv-04718-JPB Document 77 Filed 07/09/19 Page 16 of 16




                          CERTIFICATE OF SERVICE

      I hereby certify that on July 9, 2019, I electronically filed Plaintiff’s Notice of

Proposed Notice of Lawsuit with the Clerk of Court using the CM/ECF system.



                                               By:    /s/Rachhana T. Srey
                                                      Rachhana T. Srey




                                          16
